Per Curiam.

The entry of the default in this manner was certainly irregular. No rule could be; entered against the casual ejector in a cause entitled against the tenant. The signing the consent rule, delivering a new declaration, putting in common bail, and filing a plea, are all simultaneous acts ; should the tenant, therefore, neglect to file his plea instanter, he is to be considered as not appearing in the suit, and then default is to be entered against the casual ejector. But the default against the casual ejector is taken under the first rule at the return of the writ, and not in consequence of any new rule.
Default set aside.